Title: From James Madison to Thomas Jefferson, 29 July 1808
From: Madison, James
To: Jefferson, Thomas



Dear Sir
July 29. 1808

The Bearer Mr. Dade has just handed me the enclosed which he wishes to support with govt. the object it explains.  In addition to the testimonies of Mr. Taylor &c &c I have a letter from my brother which speaks the same language, as justified by his personal knowledge.  I am but slightly acquainted myself, with Mr. Dade, but his character as I have always viewed it thro’ his standing in the neighborhood corresponds with the outline given in the enclosed.  I have apprized him that the vacancy produced by the resignation of Capt Maury, immediately in his eye, had been filled.  He is so bent however on military service, that he wishes to take the chance of any other that may be unfilled, or that may offer.  I have apprized him also that the Secy. of War is in the District of Maine.
If nothing has happened to the mail, you will have seen the acct. of the farce at Bayonne.  How will the result affect us?  The transfer of Spanish America to Bonaparte, and the stipulation agst. dismemberment wear a bad countenance, on one side.  On another, the more South Ama. becomes the bone of contention as is implied by the transaction, the more the parties ought in common prudence, to see the importance of the U. States.  I should feel great confidence in this reasoning if a like one had not been so little verified by what has passed.
We did not reach home till last night, having been delayed in our preparations at Washington so much that we did not set out till tuesday morning.  We were as much favored by the weather on the journey as you were.  Yrs. with respectful attacht.

James Madison

